Citation Nr: 0528166	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals 
of lower back pain due to back strain, with degenerative disc 
disease and L5 radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945, and is in receipt of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued the veteran's 
20 percent disability evaluation.  

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected low back disability from 20 percent to 60 
percent, effective March 29, 2001.  The United States Court 
of Appeals for Veterans Claims (Court) has held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the claim is still properly 
before the Board.

In November 2002, the veteran appeared before the undersigned 
to present testimony in support of his appeal.  The hearing 
transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, and absent ankle jerk, with little intermittent relief.  

2.  There is no evidence of fractured vertebra or unfavorable 
ankylosis of any part of the spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of lower back pain due to back strain, with 
degenerative disc disease and L5 radiculopathy, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 
5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a low back disability.  In 
this context, the Board notes that a substantially complete 
application was received in March 2001.  In June 2001, prior 
to its adjudication of this claim, the AOJ provided notice to 
the claimant regarding the VA's duty to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim for an 
increase; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  During the course of the appeal, in May 
2004, the veteran was instructed to submit any evidence in 
his possession that pertained to his claim.  The Board finds 
that the content and timing of the June 2001 notice, coupled 
with the subsequent correspondence, comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
was examined in conjunction with his claim.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for residuals of low back 
pain due to low back strain in August 1997.  The RO evaluated 
the disability as a lumbosacral strain under DC 5295.  The 
veteran submitted a claim for an increase that was received 
by the RO on March 29, 2001.  By rating decision in June 
2005, the disability was recharacterized as residuals of 
lower back pain due to back strain, with degenerative disc 
disease and L5 radiculopathy.  The evaluation was increased 
to 60 percent disabling under DC 5293, for intervertebral 
disc syndrome (IDS), effective the date of the claim.  

Effective September 23, 2002, which falls within the course 
of this appeal, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Also, effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a rating in 
excess of 60 percent for the time period on and after March 
29, 2001, the date his claim for an increase was received, 
the Board must consider (1) whether an increased rating is 
warranted under the "old" criteria at any time on or after 
March 29, 2001; (2) whether an increased rating is warranted 
under the "new" criteria for intervertebral disc syndrome 
at any time on or after September 23, 2002 (the effective 
date of the amended regulation on intervertebral disc 
syndrome); and (3) whether an increased rating is warranted 
under the "new" criteria for other disabilities of the 
spine at any time on or after September 26, 2003 (the 
effective date of the amended regulation on general diseases 
of the spine).  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The Board notes that in the June 2005 supplemental statement 
of the case, the veteran was provided notice of the amended 
regulations and given a 60-day opportunity to submit 
additional evidence or argument.  38 C.F.R. § 20.903(c).  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis - Old & New Criteria for Intervertebral Disc 
Syndrome

The maximum schedular rating for intervertebral disc syndrome 
(IDS) under both the old and new criteria is 60 percent.  See 
38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5243 
(2005).  As the veteran's back disability is currently 
assigned this maximum rating, an increase under either of 
these provisions is impossible.

Analysis - Old & New Criteria for General Disabilities of the 
Spine

Under the old criteria, there are two instances in which 
ratings in excess of 60 percent exist.  First, under 
38 C.F.R. § 4.71, DC 5285 (2002), the residuals of fractured 
vertebra will be rated at 100 percent when there is cord 
involvement, when the veteran is bedridden, or if long leg 
braces are required.  The Board notes that the record does 
not establish that the veteran has any fractured vertebrae.  
The most recent x-ray of the lumbosacral spine, taken in 
December 2002, notes the many advanced degenerative changes 
involving the spine, but does not confirm fractures thereof.  
Thus, this diagnostic code is not appropriate. 

The second provision under the old regulations allowing for a 
rating in excess of 60 percent is for complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity, and with or without involvement of other joints.   
See 38 C.F.R. § 4.71a, DC 5286 (2002).  The medical evidence 
of record does not demonstrate that the veteran's spine is 
unfavorably ankylosed.  While he does have limitation of 
motion, as demonstrated on VA examination in March 2005, he 
does have some motion.  Therefore, this diagnostic code is 
not appropriate either. 

Under the new criteria, a rating in excess of 60 percent is 
allowed under only one condition, that is, unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC 
5235 - 5242 (2005).  As established above, there is no 
evidence that the veteran's spine has ankylosis of any kind.  
Accordingly, a higher evaluation is not warranted.  

In conclusion, the Board finds that the record does not 
support a rating in excess of 60 percent for the veteran's 
service-connected low back disability, under either the old 
or the new criteria.  


ORDER

Entitlement to a rating in excess of 60 percent for residuals 
of lower back pain due to back strain, with degenerative disc 
disease and L5 radiculopathy, is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


